Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 1/15/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

This objection was previously set forth in the Office Action mailed 5/17/2021. Applicant’s Remarks filed 7/30/2021 appear to make reference to Replacement Sheets addressing these concerns (and more) that do not appear to have been provided.
The drawings are objected to because Figs. 9-11 fail to provide textual labels for steps 9xx, 10xx, and 11xx. The Examiner requires that textual labels or a key be provided to facilitate understanding of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anne Saturnelli on 11/5/2021.

The application has been amended as follows: 	
	See attachment.
Allowable Subject Matter
Claims 3, 5, 7, 9-10, 12, 14, 16-17, and 19-20 allowed.

The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record appear to teach or suggest the combination features recited:
7. (Currently Amended) A method comprising:
receiving on a host system a read request from a host application, the read request specifying to read a data portion from a data storage system; 
in response to receiving the read request from the host application, the host system sending an instruction to the data storage system, the instruction specifying to read metadata for the data portion in association with the read request made by the host application; 
receiving the instruction on the data storage system;
	in response to receiving the instruction, determining whether the data portion is present in a cache of the data storage system; and
responsive to determining that the data portion is present in the cache, sending a response to the instruction that includes a location of the data portion in the cache and the data portion itself,
wherein the host system includes an operating system and a storage system interface directly connected to an internal fabric of the data storage system,
wherein the operating system communicates with the storage system interface over one or more peripheral device interconnects,
wherein the operating system receives the read request specifying a read operation, and, in response to receiving the read request, sends an IO communication specifying the read operation over one of the one or more peripheral device interconnects to the data storage system interface, and
wherein the storage system interface sends the instruction in response to receiving the IO communication from the operating system.
The closest prior art of record, Oh, discloses a host system which contains an L2P map cache which may translate an LBA of a read command to a PBA of the memory system, and thus be used to directly read data from storage.
Other cited prior art disclose direct coupling of a host and storage. See Mizrahi below.
However, none of the cited prior art of record appears to teach, suggest, or render obvious the combination of features recited, comprising a host operating system and storage system interface that is directly connected to an internal fabric of a data storage system as described in the claim, which perform particular steps to convert read requests from a host application into an IO communication to be sent over PCI to a storage system interface, which produces an instruction to read metadata to 
	Accordingly, claim 7 is allowed. Claims 3, 5, 9-10, 12, 14, 16-17, and 19-20 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mizrahi US 2020/0201575
	Host and storage system interface, the interface directly coupled to a fabric/interconnect supporting point-to-point communications with SSDs [Fig. 1].
Host may be directly coupled to SSDs [0026], but does not disclose a storage system interface which receives an IO communication from the host OS and produces a metadata read request which results in providing a location in the cache and the cached data when present..

Li US 2019/0079859
	Host management of logical storage locations on device [Fig. 1], however does not disclose host receiving data in response to a read metadata request or directly accessing the storage device using a physical address as indicated by the device indirection table [Fig. 9].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                    
         
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136